        Case 3:20-cv-01466-MEM-DB Document 10 Filed 12/08/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL L. USHERY, JR.,                   :

        Petitioner                       :    CIVIL ACTION NO. 3:20-1466

   v.                                    :         (JUDGE MANNION)

H. QUAY, Warden,                         :

        Respondent                       :


                                MEMORANDUM

        Petitioner, Daniel Ushery (“Petitioner”), an inmate currently confined in

the United States Penitentiary, Thompson, Illinois, filed the instant petition

for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1, petition). He

claims that “on 12-16-19 the DHO Kevin Bittenbender incorrectly calculated

[his] combined account balance and imposed an erroneous inflated

monetary fine in violation of VOP policy, P.S. 5270.09.” Id. He requests that

this Court “vacate erroneous fine and have said amount reimbursed to

Petitioner’s inmate account” and “determine of [his] rights under the Due

Process Clause of the U.S. Constitution have been violated.” Id.

        Following an order to show cause, (Doc. 5), Respondent filed a

response on September 9, 2020. (Doc. 6). Although provided an opportunity

to file a traverse, (See Doc. 9), the Court finds the jurisdictional defect cannot
      Case 3:20-cv-01466-MEM-DB Document 10 Filed 12/08/20 Page 2 of 3




be overcome by Petitioner. Accordingly, for the reasons that follow, the Court

will dismiss the petition.



I. Discussion

      It is well-settled that a habeas corpus petition may be brought by a

prisoner who seeks to challenge either the fact or duration of his confinement

in prison. Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973). Federal

habeas corpus review is available only “where the deprivation of rights is

such that it necessarily impacts the fact or length of detention.” Leamer v.

Fauver, 288 F.3d 532, 540 (3d Cir. 2002).

      In the instant case, Petitioner’s challenge to the balance in his inmate

account is a challenge to his conditions of his confinement and is not a

challenge to the fact or duration of his confinement. He does not claim that

his judgment of conviction was invalid or that he is being confined in prison

unlawfully as a result of his conviction. Rather, Petitioner seeks to have the

alleged erroneous deductions redeposited into his inmate account. Such

claim, however, does not legally affect the length of his sentence. Therefore,

his claims are not properly asserted in a habeas petition brought under 28




                                    -2-
        Case 3:20-cv-01466-MEM-DB Document 10 Filed 12/08/20 Page 3 of 3




U.S.C. §2241, but rather must be pursued through the filing of a Bivens 1

action. His actual claims do not lie at the “core of habeas” in that they do not

challenge the fact or length of a sentence or confinement. Therefore, they

are not cognizable in a §2241 petition. See Preiser, 411 U.S. at 500; see

Leamer, 288 F.3d at 542-44. Consequently, the petition will be dismissed

without prejudice to any right Ushery may have to reassert his claim in a

properly filed civil rights complaint.



        II. Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: December 8, 2020
20-1466-01




        1
             Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                         -3-
